Citation Nr: 1343069	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for ulcerative colitis.


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1975 to April 1978 and from June 1979 to June 1996.  

This matter comes on appeal before the Board of Veterans' Appeal (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claim.  The Veteran only perfected an appeal for this issue.  A June 2012 rating decision assigned a 10 percent rating to the ulcerative colitis from March 10, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination to determine the nature and severity of his ulcerative colitis in November 2006, over 4 years prior to the filing of the current claim for an increased rating.  Review of the record shows that an examination was scheduled for April 5, 2010 and was cancelled because the Veteran failed to report to the examination.  However, it appears that the VA examination was scheduled on March 25, 2010, which is less than 30 days notice for such examination.  A notice letter is not of record.  Also, in an April 2012 statement, the Veteran indicated that he "fell short" of his scheduled VA visit for a follow-up on his request for an increased compensation claim because he was caring for his ill wife.  Thus, the Board finds that another attempt should be made to afford the Veteran a VA examination.  

Review of the record shows that the Veteran is treated at the Beaufort/Charleston VA Medical Center and the Beaufort Naval Hospital.  Updated treatment records should be obtained and associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Beaufort/Charleston VA Medical Center dated from June 2012 to the present and all treatment records from the Beaufort Naval Hospital dated from April 2012.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 

2.  Schedule the Veteran for the appropriate VA examination in order to determine the current severity of his service-connected ulcerative colitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

All symptoms and manifestations of the ulcerative colitis, including any associated disturbances of bowel function, abdominal distress, tenderness, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted.  The examiner should indicate whether the symptoms, collectively, are productive of pronounced, severe, moderately severe, or moderate.  

Note: Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7323, the current 10 percent evaluation is assigned for moderate disease, with infrequent exacerbations.  A higher 30 percent evaluation is assigned for moderately severe colitis, with frequent exacerbations.  Severe colitis, with numerous attacks a year and malnutrition and only fair health during remissions, is rated 60 percent disabling.  A total, 100 percent evaluation is warranted where there is pronounced disease resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based. 

3.  Readjudicate the issue for an increased rating for ulcerative colitis.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


